Fourth Court of Appeals
                            San Antonio, Texas
                                 September 3, 2020

                                No. 04-20-00212-CR

                                 Felipe NEGRETE,
                                      Appellant

                                          v.

                               The STATE of Texas,
                                     Appellee

           From the 38th Judicial District Court, Uvalde County, Texas
                      Trial Court No. 2018-05-13279-CR
              Honorable Camile Glasscock Dubose, Judge Presiding


                                   ORDER

        Appellant’s brief was originally due on July 1, 2020. On August 14, 2020, the
clerk of this court notified appellant’s attorney by letter that appellant’s brief was late and
asked appellant’s attorney to respond to this court in writing. See TEX. R. APP. P.
38.8(b)(2). Appellant’s attorney has not responded nor has appellant’s brief been filed.

       Accordingly, we ORDER appellant’s attorney to file appellant’s brief on or
before October 5, 2020. If appellant’s brief is not filed by that date, we will abate this
appeal to the trial court for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2).
Contempt proceedings may also be initiated against appellant’s attorney. Id. 38.8(b)(4).




                                               _________________________________
                                               Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court